Title: To Benjamin Franklin from Sartine: Two Letters, 7 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
Versailles le 7. Aout 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le deux de ce mois relativement aux 16. prisonniers qui ont été remis par le Capitaine du Corsaire la Princesse Noire de Mr. Boucauld Commissaire à Morlaix vous verrez, Monsieur, par la Lettre que je viens de recevoir les raisons qui l’ont determiné à ne pas remettre ces Prisonniers au Capitaine du Parlementaire Anglois la Britania, ainsi que vous desirerez.
Je vous prie de me renvoyer la Lettre du Sr. Boucauld auquel je mande qu’il doit profiter du premier Batiment de Cartel pour faire repasser en Angleterre tous les Prisonniers faits par les Corsaires Americains qui se trouvent dans son Quartier.
J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, votre tres humble et très obeissant Serviteur,
(signé) De Sartine
M. Franklin.
 
II.
A Versailles le 7. Aout 1780.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez [fait] l’honneur de m’écrire le 5. de ce mois les dépeches à mon Adresse qui vous sont parvenues. Je vous suis très obligé de me les avoir envoyées promptement.
J’ai l’honneur d’être avec la plus parfaite Considération, Monsieur, Votre très humble et très obeissant Serviteur.
(signé) De Sartine./.
M. Franklin.
